                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 1 of 41 Page ID #:264



                                                                        1   PAUL D. MURPHY (State Bar No. 159556)
                                                                            pmurphy@murphyrosen.com
                                                                        2   DANIEL N. CSILLAG (State Bar No. 266773)
                                                                            dcsillag@murphyrosen.com
                                                                        3   MURPHY ROSEN LLP
                                                                            100 Wilshire Boulevard, Suite 1300
                                                                        4   Santa Monica, California 90401-1142
                                                                            Telephone: (310) 899-3300
                                                                        5   Facsimile: (310) 399-7201
                                                                        6   Attorneys for Plaintiff Jinshu “John” Zhang
                                                                        7

                                                                        8
                                                                                               UNITED STATES DISTRICT COURT
                                                                        9
                                                                                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                       10

                                                                       11   JINSHU “JOHN” ZHANG,                   Case No. 2:21−cv−04682 RGK (JCx)
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                                                                                               Plaintiff,
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                                                                   PLAINTIFF’S APPLICATION FOR
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13                                          TEMPORARY RESTRAINING
                                                                            vs.                                    ORDER AND ORDER TO SHOW
                                                                       14                                          CAUSE WHY A PRELIMINARY
                                                                            DENTONS U.S. LLP; MICHAEL              INJUNCTION SHOULD NOT
                                                                       15
                                                                            T. MCNAMARA; EDWARD J.                 ISSUE; MEMORANDUM OF
                                                                                                                   POINTS AND AUTHORITIES
                                                                       16   REICH; and DOES 1 through 50,
                                                                                                                   [Filed Concurrently with Compendium
                                                                       17
                                                                                               Defendants.         of Declarations and Exhibits;
                                                                                                                   [Proposed] Order]
                                                                       18
                                                                                                                   Date: TBD
                                                                       19                                          Time: TBD
                                                                                                                   Crtm: TBD
                                                                       20
                                                                                                                   Complaint Filed in LASC: May 23, 2021
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                -1-                 PRINTED ON RECYCLED PAPER
                                                                                              PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 2 of 41 Page ID #:265



                                                                        1                                                TABLE OF CONTENTS
                                                                        2
                                                                            EX PARTE APPLICATION .................................................................................... 6
                                                                        3
                                                                                 The Forum Shopping ............................................................................................. 7
                                                                        4
                                                                                 The Dispute ............................................................................................................ 9
                                                                        5
                                                                                 The Attempt To Keep The Dispute Private ......................................................... 10
                                                                        6
                                                                                 Request for an Order to Show Cause ................................................................... 17
                                                                        7
                                                                                 Request for a Temporary Restraining Order ........................................................ 18
                                                                        8
                                                                                 Notice of this Application .................................................................................... 20
                                                                        9
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES........................................ 21
                                                                       10
                                                                            I.       INTRODUCTION ........................................................................................... 21
                                                                       11
                                                                            II. FACTUAL BACKGROUND ......................................................................... 22
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                            III. LEGAL ARGUMENT ................................................................................... 25
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13
                                                                                 A. Zhang Is Likely to Prevail On The “Who Decides?” Issue. .......................... 25
                                                                       14
                                                                                    1. The Arbitrator Lacked Jurisdiction to Decide Arbitrability. ........................ 25
                                                                       15
                                                                                    2. Labor Code Section 925 Prohibits a New York Arbitration. ....................... 28
                                                                       16
                                                                                    3. The Emergency Award Violates Zhang’s Statutory and Constitutional
                                                                       17
                                                                                        Rights............................................................................................................ 31
                                                                       18
                                                                                    4. The Purported Delegation to an Arbitrator Fails for Lack of
                                                                       19
                                                                                        Definitiveness ............................................................................................... 33
                                                                       20
                                                                                 B. Absent Immediate Relief, Zhang Is Highly Likely To Suffer Irreparable
                                                                       21
                                                                                     Harm................................................................................................................ 38
                                                                       22
                                                                                 C. The Balance of Equities Tilts Sharply in Zhang’s Favor. ............................... 38
                                                                       23
                                                                                 D. A TRO Is In The Public Interest. .................................................................... 39
                                                                       24
                                                                            IV. CONCLUSION ............................................................................................... 40
                                                                       25
                                                                            CERTIFICATE OF SERVICE ............................................................................... 41
                                                                       26
                                                                       27

                                                                       28
                                                                                                                             -2-                 PRINTED ON RECYCLED PAPER
                                                                                                           PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 3 of 41 Page ID #:266



                                                                        1
                                                                                                                TABLE OF AUTHORITIES
                                                                        2

                                                                        3                                                                                                            Page(s)

                                                                        4   Cases
                                                                        5   Armendariz v. Foundation Health Psychcare Services, Inc.,
                                                                        6     24 Cal.4th 83 (2000) .................................................................................... 29, 34

                                                                        7   Benaroya v. Willis,
                                                                              23 Cal.App.5th 464 (2018) ................................................................................ 28
                                                                        8

                                                                        9   Dennison v. Rosland Capital LLC,
                                                                              47 Cal.App.5th 204............................................................................................ 35
                                                                       10
                                                                            Depuy Synthes Sales, Inc. v. Stryker Corp.,
                                                                       11
                                                                              2020 U.S. Dist. LEXIS 199271 (C.D. Cal. Sep. 29, 2020) ............................... 31
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                            E. & J. Gallo Winery v. Andina Licores, S.A.,
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13      446 F.3d 984 (9th Cir. 2006) ............................................................................. 33
                                                                       14
                                                                            Farris C. Seabrook,
                                                                       15     677 F.3d 858, 864 (9th Cir. 2012) ..................................................................... 25
                                                                       16   First Options of Chicago, Inc. v. Kaplan,
                                                                       17      514 U.S. 938 (1995) ................................................................................... passim
                                                                       18   Gilbert Street Developers LLC v. La Quinta Homes, LLC,
                                                                               174 Cal.App.4th 1185 (2009) ...................................................................... 36, 37
                                                                       19

                                                                       20   Gilbert v. Fernald,
                                                                               2021 U.S. Dist. LEXIS 43477 (C.D. Cal. Jan. 29, 2021).................................. 25
                                                                       21

                                                                       22
                                                                            Henry Schein, Inc. v. Archer & White Sales, Inc.,
                                                                              139 S. Ct. 524 (2019) ............................................................................ 26, 27, 28
                                                                       23
                                                                            Howsam v. Dean Witter Reynolds,
                                                                       24     537 U.S. 79 (2002) ............................................................................................ 26
                                                                       25
                                                                            Laclede Gas Co. v. St. Charles County, Mo.,
                                                                       26      713 F.3d 413 (8th Cir. 2013) ............................................................................. 21
                                                                       27   Las Vegas v. Mirage Casino-Hotel, Inc.,
                                                                       28      911 F.3d 588 (9th Cir. 2018) ............................................................................. 26
                                                                                                                        -3-                 PRINTED ON RECYCLED PAPER
                                                                                                      PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 4 of 41 Page ID #:267



                                                                            McKellar v. Mithril Capital Management, LLC,
                                                                        1
                                                                              2020 U.S. Dist. LEXIS 44080 (N.D. Cal. Mar. 13, 2020) .......................... 29, 30
                                                                        2
                                                                            Nielsen Contracting, Inc. v. Applied Underwriters, Inc.,
                                                                        3      22 Cal.App.5th 1096 (2018) ........................................................................ 22, 26
                                                                        4
                                                                            Pierman v. Stryker Corp.,
                                                                        5      2020 U.S. Dist. LEXIS 12971 (S.D. Cal. Jan. 23, 2020) .................................. 31
                                                                        6   Ramos v. Superior Court,
                                                                        7     28 Cal.App.5th 1042 (2018) .................................................................. 29, 30, 34

                                                                        8   Riley v. Nat’l Fed’n of the Blind of N.C., Inc.,
                                                                               487 U.S. 781 (1988) .......................................................................................... 33
                                                                        9

                                                                       10   Sandoval-Ryan v. Oleander Holdings LLC,
                                                                               58 Cal.App.5th 217 (2020) ................................................................................ 26
                                                                       11
                                                                            Sargon Enterprises, Inc. v. Browne George Ross LLP,
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                               15 Cal.App.5th 749 (2017) .......................................................................... 26, 32
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13
                                                                            Tee Turtle, LLC v. ABmask,
                                                                       14      2021 U.S. Dist. LEXIS 83564 (C.D. Cal. Apr. 29, 2021) ................................. 25
                                                                       15
                                                                            Yeomans v. World In. Grp. Ins. Agency, Inc.,
                                                                       16      2021 U.S. Dist. LEXIS 52226 (N.D. Cal. Mar. 19, 2021) ................................ 33
                                                                       17   Statutes
                                                                       18
                                                                            California Arbitration Act ...................................................................................... 32
                                                                       19
                                                                            Labor Code § 925 ............................................................................................ passim
                                                                       20

                                                                       21
                                                                            Labor Code § 925(a) ............................................................................................... 31

                                                                       22   Labor Code § 925(e) ............................................................................................... 31
                                                                       23   Labor Code § 925(f) ............................................................................................... 31
                                                                       24   Labor Code § 1102.5 .............................................................................................. 29
                                                                       25
                                                                            Other Authorities
                                                                       26
                                                                            Cal. Const. art. I, § 3(a) .......................................................................................... 33
                                                                       27

                                                                       28
                                                                            Cal.Rules of Court 2.550 ........................................................................................ 24
                                                                                                                         -4-                 PRINTED ON RECYCLED PAPER
                                                                                                       PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 5 of 41 Page ID #:268



                                                                            U.S. Const. amend. I ............................................................................................... 32
                                                                        1

                                                                        2

                                                                        3

                                                                        4

                                                                        5

                                                                        6

                                                                        7

                                                                        8

                                                                        9

                                                                       10

                                                                       11
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                         -5-                 PRINTED ON RECYCLED PAPER
                                                                                                       PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 6 of 41 Page ID #:269



                                                                        1                              EX PARTE APPLICATION
                                                                        2         This application (“Application”) seeks a simple but critical remedy: a short
                                                                        3   pause in a recently filed arbitration. The purpose of this pause is to allow either
                                                                        4   this Court or the Los Angeles Superior Court (if the case is remanded) to decide in
                                                                        5   the first instance whether, in the context of plaintiff Jinshu “John” Zhang’s
                                                                        6   (“Plaintiff” or “Zhang”) statutory and common law wrongful termination and
                                                                        7   racial discrimination claims, an underlying contract clearly and unmistakably
                                                                        8   delegates authority to decide arbitrability to an arbitrator. This Application is
                                                                        9   about the extremely important question: Who decides who decides arbitrability?
                                                                       10         Whether a contract delegates this “Who decides?” issue to an arbitrator
                                                                       11   depends on whether the contract clearly and unmistakably provides for such
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   delegation. Zhang contends that the underlying contract does not clearly and
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   unmistakably delegate this authority to an arbitrator, and that only a court can
                                                                       14   lawfully decide this threshold question. Defendant Dentons U.S. LLP and the
                                                                       15   individually named defendants (collectively, “Dentons”) take the opposite
                                                                       16   position, contending that the contract does clearly and unmistakably delegate the
                                                                       17   issue of arbitrability to the arbitrator only, and that therefore no court can consider
                                                                       18   this issue. The resolution of this “Who Decides?” issue is expected to have a
                                                                       19   profound impact on the parties’ various disputes.
                                                                       20         In the related arbitration—commenced on the very day Dentons wrongfully
                                                                       21   terminated Zhang—Dentons sought and obtained an emergency arbitrator, who
                                                                       22   then unilaterally rushed to decide this “Who decides?” issue in a no-notice hearing
                                                                       23   without written briefing. At that no-notice hearing, Zhang notified Dentons and
                                                                       24   the emergency arbitrator that he had filed a complaint in the Superior Court
                                                                       25   seeking a declaration that the contract does not clearly and unmistakably delegate
                                                                       26   authority to decide arbitrability to the arbitrator, and he asked the Emergency
                                                                       27   Arbitrator to stay the arbitration pending the Superior Court’s ruling on that issue.
                                                                       28   The arbitrator flatly refused and, despite United States Supreme Court authority to
                                                                                                                  -6-                 PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 7 of 41 Page ID #:270



                                                                        1   the contrary, held that he had the authority to decide the “Who Decides?” issue
                                                                        2   (for which he charged a $60,000 retainer) solely on the ground that Dentons had
                                                                        3   preemptively commenced an arbitration. Dentons has since encouraged the
                                                                        4   emergency arbitrator to make further rulings, all designed to prejudice Zhang, and
                                                                        5   each time, the arbitrator with untoward zeal has expeditiously complied with these
                                                                        6   requests. In fact, the emergency arbitrator is currently considering more
                                                                        7   “emergency” requests and, so far, has given Dentons everything it has asked for
                                                                        8   and more.
                                                                        9         This Application seeks to pause the arbitration to give this Court the time to
                                                                       10   address and resolve two gatekeeper issues. First, has this case been lawfully
                                                                       11   removed from the Superior Court? Second, if so, who decides the issue of
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   arbitrability, this Court (or the Superior Court on remand) or the arbitrator?
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13                                  The Forum Shopping
                                                                       14         Zhang originally presented this request for a pause in a TRO application to
                                                                       15   the Superior Court. On June 2, 2021, the Superior Court’s Writs and Receivers
                                                                       16   Department was poised to rule on this issue. However, because Dentons took the
                                                                       17   position that all pleadings in the Superior Court had to be filed under seal, the
                                                                       18   judge presiding over that TRO application, the Honorable James C. Chalfant,
                                                                       19   refused to rule on a provisionally-sealed application. He suggested that, “as a
                                                                       20   courtesy,” Zhang withdraw his Application and give Dentons some time to file a
                                                                       21   memorandum supporting its sealing request. (Exh. FF, Transcript at 6.) Judge
                                                                       22   Chalfant directed the parties to meet and confer on the extent to which documents
                                                                       23   should be sealed, give Dentons “a day” to file a brief, and then return for a
                                                                       24   hearing. (Id. at 4.) At the same time, Judge Chalfant warned the parties that
                                                                       25   despite giving Dentons this opportunity to support a sealing request, he was “very
                                                                       26   unlikely” to grant it. (Id. at 4-5.) But before the hearing adjourned, Dentons tried
                                                                       27   to push Chalfant to deny the TRO application as moot because that same morning
                                                                       28   right before the hearing, the emergency arbitrator (at Dentons’ urging) had issued
                                                                                                                 -7-                 PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 8 of 41 Page ID #:271



                                                                        1   another ruling supposedly reaffirming his jurisdiction. But Judge Chalfant balked
                                                                        2   at the suggestion, specifically noting that the TRO was not moot because the
                                                                        3   arbitrator’s attempt to rule simply “begs the question because the Plaintiff is
                                                                        4   seeking to stop the Arbitrator.... [I]t does not moot the issues.” (Id. at 6.)
                                                                        5         Dentons was clearly distressed by Judge Chalfant’s initial evaluation of the
                                                                        6   confidentiality and jurisdiction issues. Immediately after the parties’ meet and
                                                                        7   confer was complete and Zhang notified Dentons of his intent to renew the TRO
                                                                        8   application, Dentons raced to this Court with a bogus removal, thereby depriving
                                                                        9   Judge Chalfant (for now) of jurisdiction to rule on these issues. Dentons’ strategy
                                                                       10   is clear: preserve the emergency arbitrator’s ability to issue further rulings by
                                                                       11   delaying this TRO Application by any means necessary, even by blatant and ill-
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   founded judge shopping.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         In a further transparent attempt to preserve some confidentiality even on
                                                                       14   removal, Dentons’ Notice of Removal did not attach either the Complaint or the
                                                                       15   First Amended Complaint. But a national law firm must know that the basic first
                                                                       16   step for any removal is to include a copy of all previously filed pleadings, and
                                                                       17   especially the operative complaint. Absent gross negligence, the failure can only
                                                                       18   be explained as Dentons’ calculated decision not to attach the complaints. In fact,
                                                                       19   Defendants already requested one Federal District Judge in the Southern District
                                                                       20   of New York to confirm one of the rogue arbitrator’s interim awards, but wanted
                                                                       21   that court to keep the entire proceedings secret, including Zhang’s operative
                                                                       22   complaint. Without any briefing from Zhang, the Southern District of New York
                                                                       23   soundly rejected that request. Defendants’ Notice of Removal neglected to tell
                                                                       24   this Court about, or attach, that ruling too, but Plaintiff attaches it here as Exhibit
                                                                       25   U.
                                                                       26         As detailed below, Dentons’ race to secure arbitral jurisdiction and
                                                                       27   confidentiality of the dispute without any meaningful judicial oversight confirms
                                                                       28   why this case screams for a TRO. Whether this Court or the Superior Court
                                                                                                                  -8-                 PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 9 of 41 Page ID #:272



                                                                        1   ultimately assumes jurisdiction over this case, a court must decide the gatekeeper
                                                                        2   “Who Decides?” issue—and not on a no-notice, no-briefing basis, but after full
                                                                        3   briefing and thoughtful deliberation. This TRO Application simply asks for time
                                                                        4   to allow the appropriate court to undertake that initial review. The requested relief
                                                                        5   is warranted, will not prejudice Dentons, and will otherwise preserve the status
                                                                        6   quo pending resolution of these threshold jurisdictional issues. The relief should
                                                                        7   be granted.
                                                                        8                                          The Dispute
                                                                        9          Defendant Dentons is the world’s largest law firm. As alleged in the First
                                                                       10   Amended Complaint (“FAC”), in April 2021, acting under the direction of its
                                                                       11   CEO, defendant Michael McNamara, and its General Counsel, defendant Edward
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   Reich, Dentons forged a document in an attempt to transfer tens of millions of
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            dollars from a Client.1 When plaintiff Jinshu “John” Zhang (“Zhang” or
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   “Plaintiff”) learned of the forgery, he immediately reported the forgery to
                                                                       15   Dentons’ governing board, and demanded, among other things, McNamara’s
                                                                       16   immediate termination.
                                                                       17          Five days later, and without even interviewing Zhang, the Board retaliated
                                                                       18   against him by wrongfully terminating his employment and immediately—within
                                                                       19   minutes of his termination—commencing an arbitration against him for
                                                                       20   supposedly breaching the Partnership Agreement by negotiating his compensation
                                                                       21   “off-cycle,” and other made-up or make-weight arguments. Dentons also
                                                                       22   threatened Zhang with additional reprisals in the event that he went public with his
                                                                       23   concerns. Relying on an all-encompassing confidentiality clause in the Dentons’s
                                                                       24   Partnership Agreement, Dentons specifically demanded that Zhang not file any
                                                                       25

                                                                       26     1
                                                                                Plaintiff is highly cognizant of his ethical duties to protect client confidences and
                                                                       27   privileges. To this end, this Application has been drafted to protect the Client’s identity,
                                                                            and the client will be referred to as “Client” in all instances. In addition, the Application
                                                                       28   does not disclose, and fully protects, all privileged communications and all Client
                                                                            confidential information.
                                                                                                                   -9-                 PRINTED ON RECYCLED PAPER
                                                                                                 PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 10 of 41 Page ID #:273



                                                                        1   lawsuit on the threat of holding Zhang personally liable for damages: “In
                                                                        2   conclusion, we remind you that any attempt by you to take any dispute with
                                                                        3   Dentons to court is an express violation of this confidentiality agreement . . . . If
                                                                        4   you violate these sections by filing any claim in court, Dentons reserves its rights
                                                                        5   to seek damages relating to that filing.” (Exh. E at 2.) Zhang notified Dentons
                                                                        6   that he was filing suit anyway.
                                                                        7                       The Attempt To Keep The Dispute Private
                                                                        8          Dentons then embarked on a plan to ensure that if Zhang did file, Dentons
                                                                        9   could at least force Zhang to file the lawsuit under seal. In executing its plan, on
                                                                       10   Friday, May 21, 2021, at 1:55 p.m., Dentons first requested an “Emergency
                                                                       11   Arbitrator” (a lawyer with no judicial experience)—via a short email without a
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   single legal citation—to issue a temporary restraining order forcing Zhang to file
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   this lawsuit under seal. (Exh. F.)2 Zhang responded by objecting to the
                                                                       14   Emergency Arbitrator’s jurisdiction, but also gave assurances to Dentons and the
                                                                       15   arbitrator that he was already planning to honor Dentons’ request and file
                                                                       16   provisionally under seal. (Exh. G.) But at 4:44 pm—without the benefit of any
                                                                       17   legal briefing or oral argument—the Emergency Arbitrator granted the order
                                                                       18   anyway. (Exh. H.)
                                                                       19          Zhang then filed a Complaint in Los Angeles Superior Court. Consistent
                                                                       20   with the order and Zhang’s assurances, he filed the Complaint provisionally under
                                                                       21   seal. (Murphy Decl., ¶ 5.) Among other relief requested in the Complaint, Zhang
                                                                       22   asked the LASC to decide whether Dentons’ “Amended and Restated Partnership
                                                                       23   Agreement of Dentons US LLP (Effective as of January 27, 2020)” (the
                                                                       24   “Partnership Agreement”) “clearly and unmistakably” delegates the authority to
                                                                       25   determine arbitrability to the Emergency Arbitrator. (Exh. A, Compl. at ¶ 69.)
                                                                       26
                                                                       27
                                                                               2
                                                                                All referenced exhibits and testimony can be found in Plaintiff’s separately filed
                                                                            Compendium of Declarations and Exhibits filed in support of this Application.
                                                                       28   Declarations are cited using the name of the declarant, followed by the designation
                                                                            “Decl.” (i.e. “Murphy Decl.”).
                                                                                                                  -10-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 11 of 41 Page ID #:274



                                                                        1   This threshold issue of arbitrability is at the center of this case and this
                                                                        2   Application.
                                                                        3         But the Emergency Arbitrator was not done. When Zhang notified the
                                                                        4   Emergency Arbitrator that he objected to the arbitrator’s jurisdiction, this
                                                                        5   apparently triggered the Emergency Arbitrator’s wrath because at 5:07 p.m. on a
                                                                        6   Friday—just 23 minutes after issuing the TRO—the Emergency Arbitrator sent an
                                                                        7   email to all counsel unilaterally scheduling a hearing on the issue of his
                                                                        8   jurisdiction for the next business day: Monday May 24, 2021, at 1:00 p.m. (Exh.
                                                                        9   I.) This email was sent despite no party requesting the Emergency Arbitrator to
                                                                       10   then rule on the jurisdiction issue. (Murphy Decl., ¶ 6.) He also “invited”
                                                                       11   (arbitrator-speak for ordered) the parties to submit “written arguments about
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   arbitral jurisdiction” by 7:00 a.m. that Monday morning. (Exh. I.) In effect,
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   without request from any party and without regard to the weekend schedule of the
                                                                       14   parties and their counsel, the Emergency Arbitrator gave the parties zero business
                                                                       15   days to brief a highly complex jurisdictional issue.
                                                                       16         That next morning, Saturday, May 22, counsel for Zhang then suffered a
                                                                       17   personal medical emergency, but that did not slow down the Emergency Arbitrator
                                                                       18   either. Zhang is represented by two lawyers at Murphy Rosen LLP—Paul
                                                                       19   Murphy and Daniel Csillag. On Saturday morning, Mr. Csillag’s wife and two-
                                                                       20   year-old daughter suffered a serious fall, resulting in significant injuries with his
                                                                       21   daughter being placed in a full-body cast on one leg up to her chest. (Csillag
                                                                       22   Decl., ¶¶ 2-8.) Murphy Rosen reached out to the Emergency Arbitrator and
                                                                       23   sought to continue the Monday hearing. (Exh. J.) The Emergency Arbitrator did
                                                                       24   not respond until the next morning, Sunday, May 23, 2021, when he ruled that
                                                                       25   despite the medical emergency, the hearing would go forward the next day as
                                                                       26   scheduled, although no written submissions would be allowed. (Exh. K.)
                                                                       27         The May 24, 2021 hearing on jurisdiction then proceeded as scheduled (but
                                                                       28   without Mr. Csillag who remained unavailable). (Csillag Decl. ¶¶ 8-9.) At the
                                                                                                                  -11-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 12 of 41 Page ID #:275



                                                                        1   hearing, Zhang argued that the Partnership Agreement did not “clearly and
                                                                        2   unmistakably” delegate the authority to determine arbitrability to the Emergency
                                                                        3   Arbitrator. (Exh. L, Tr. starting at 8.) Zhang further argued that under well-
                                                                        4   settled precedent from the United States Supreme Court, when a party challenges
                                                                        5   whether arbitrability has been delegated to an arbitrator, that issue must be
                                                                        6   resolved in the first instance by, and is reserved for, a court and not the arbitrator.
                                                                        7   (Id. at 9-17.) Zhang argued that based on that binding precedent, it was “pencils
                                                                        8   down” in the arbitration, and that because Zhang had filed an action in this Court
                                                                        9   seeking to resolve the delegation issue, the Emergency Arbitrator had to defer and
                                                                       10   allow this Court to resolve this gatekeeper issue. (Id.)
                                                                       11         The Emergency Arbitrator summarily rejected Zhang’s argument. Without
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   the benefit of any written briefing, and without citing any authority, the
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   Emergency Arbitrator ruled that when the proponent of arbitration initiates an
                                                                       14   arbitration before the opposition party files a lawsuit, the arbitrator is empowered
                                                                       15   to rule on delegation, notwithstanding the opposing party’s demand that a court
                                                                       16   determine that issue—creating a new rule of law not followed in any jurisdiction
                                                                       17   and that encourages a venue race. (See, e.g., id. at 18-20.) The Emergency
                                                                       18   Arbitrator then demanded immediate argument on the enforceability of the
                                                                       19   arbitration clause itself (as opposed to the delegation clause). Despite no legal
                                                                       20   briefing on this issue either, Zhang orally previewed why the Partnership
                                                                       21   Agreement’s arbitration clause was unconscionable, and why the venue and
                                                                       22   choice-of-law provisions separately violated California Labor Code section 925.
                                                                       23   (Id. at 35-37 (Section 925) 37-48 (unconscionability.) The Emergency Arbitrator
                                                                       24   summarily rejected these arguments too, and ruled he had “prima facie”
                                                                       25   jurisdiction to issue emergency relief. (See, e.g., id. at 88.) He then set a further
                                                                       26   expedited briefing schedule to finalize his jurisdiction ruling.
                                                                       27         Also at the May 24, 2021 hearing, the Emergency Arbitrator on his own
                                                                       28   initiative pushed Zhang to dismiss the Complaint in this case entirely, without
                                                                                                                  -12-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 13 of 41 Page ID #:276



                                                                        1   prejudice. (Id. at 96, 103.) He then sua sponte invited Dentons to seek an order of
                                                                        2   dismissal the following morning if Dentons concluded that the under-seal filing
                                                                        3   did not sufficiently protect Dentons. (Id. at 108, 112.) The next morning, on
                                                                        4   Tuesday, May 25, 2021, at 10:09 a.m., Dentons took up that invitation and filed
                                                                        5   another emergency application. In this application, Dentons sought a mandatory
                                                                        6   injunction requiring Zhang affirmatively to dismiss the Complaint in this action
                                                                        7   without prejudice. (Exh. M.) The ground for the application was that the
                                                                        8   Complaint in its entirety was confidential, that even revealing the names of the
                                                                        9   parties would cause Dentons irreparable harm, and that, although Zhang filed the
                                                                       10   Complaint under seal, the risk was too great that the Complaint would be unsealed
                                                                       11   by accident. (Id. at ¶ 9.) Dentons’ entire application is nine numbered paragraphs,
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   with no citation to any case law or statute, and does not specifically identify any
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            confidential information contained in Zhang’s Complaint.
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14         The Emergency Arbitrator held a hearing on this application 51 minutes
                                                                       15   later. (Murphy Decl., ¶ 11.) Twelve minutes before the scheduled start of the
                                                                       16   hearing, Zhang managed to submit an email attempting to quickly respond at least
                                                                       17   to some of the factual misrepresentations in the application. (Exh. N.) When the
                                                                       18   hearing started, the Emergency Arbitrator had not yet even bothered to read it
                                                                       19   (although when pressed, he quickly did so while the parties waited). (Exh. O, Tr.
                                                                       20   at 6.) At the hearing, Dentons failed to identify any specific information in the
                                                                       21   Complaint that Dentons contended was actually confidential, privileged or
                                                                       22   otherwise protectible from public disclosure. (Id. at 20-21.)
                                                                       23         Nevertheless, the Emergency Arbitrator found that the risk of Dentons
                                                                       24   suffering “reputational” harm from the unsealing of Zhang’s Complaint alone
                                                                       25   justified ordering Zhang to immediately dismiss the Complaint without prejudice,
                                                                       26   and further ordered him to do something that Dentons had not even asked him to
                                                                       27   order: That Zhang somehow cause to be deleted all references to this action in the
                                                                       28   Superior Court’s Register of Actions—and set the next morning, May 26, 2021, as
                                                                                                                 -13-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 14 of 41 Page ID #:277



                                                                        1   the deadline to show the completion of “initial steps” at compliance. (Id. at 28-
                                                                        2   29.) The Emergency Arbitrator then authorized Zhang to file, by midnight on
                                                                        3   May 25, 2021, a brief arguing why the Emergency Arbitrator should reverse his
                                                                        4   ruling. (Id.) At midnight, in lieu of filing that brief, Zhang again objected to the
                                                                        5   Emergency Arbitrator’s assumption of jurisdiction, reiterated his right to have the
                                                                        6   arbitration stayed pending a court’s determination of delegation, and withdrew
                                                                        7   from the arbitration pending a ruling by the LASC. (Exh. P.)
                                                                        8         The next morning, the Emergency Arbitrator acknowledged Zhang’s
                                                                        9   withdrawal, and issued an order unilaterally setting the venue for the Arbitration
                                                                       10   in New York (presumably so it could be confirmed there). (Exh. Q.) At 8:56
                                                                       11   a.m., the Emergency Arbitrator issued a document titled, “Award Granting
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   Emergency Measure Sought In Claimant’s Application For Emergency Relief
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            Dated May 25, 2021” (the “Emergency Award”), which ordered Zhang to
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   “withdraw without prejudice the LA Superior Court action” and related actions
                                                                       15   and to somehow force the Los Angeles Superior Court to “effectuate expungement
                                                                       16   of the docket entry” and to report the progress of that by 10 a.m. the following
                                                                       17   day. (Exh. Q at 11.)
                                                                       18         Zhang then immediately filed a First Amended Complaint in this action,
                                                                       19   adding an additional declaratory relief request that the Emergency Award be
                                                                       20   declared void and/or vacated as issued in excess of the Emergency Arbitrator’s
                                                                       21   jurisdiction, and that the arbitration must be stayed until a court rules on the issue
                                                                       22   of arbitrability. (Exh. B, FAC, ¶ 70.) Shortly thereafter, the Emergency
                                                                       23   Arbitrator issued a revised Emergency Award correcting several typographical
                                                                       24   errors and fixing the amount of the costs awarded against Zhang ($23,035) in
                                                                       25   connection with the Emergency Award. (Exh. R.)
                                                                       26         Dentons then ran to the Southern District of New York and filed a petition
                                                                       27   to confirm that award, with a related request to file that petition under seal.
                                                                       28   (Murphy Decl., ¶ 16.) Dentons has not served Zhang with a copy of that petition.
                                                                                                                  -14-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 15 of 41 Page ID #:278



                                                                        1   (Id.) However, Zhang has learned that Dentons’ filing has done exactly what it
                                                                        2   was concerned the filing in this case would do—it has resulted in the names of the
                                                                        3   combatants being made public already, with a simple Google search now
                                                                        4   revealing the existence of the dispute on both PACER and Law 360. (Exh. V.)
                                                                        5   Moreover, on Friday, May 28, 2021, the Southern District of New York issued a
                                                                        6   four-page order denying Dentons’ motion to seal. (Exh. U.) That order is
                                                                        7   publicly available on PACER too. (Murphy Decl., ¶ 16.)
                                                                        8         Undeterred, Dentons then ran back to the Emergency Arbitrator and
                                                                        9   requested further relief designed to give it more flexibility to enforce the
                                                                       10   arbitrator’s Emergency Award. (Exh. T.) The Emergency Arbitrator then
                                                                       11   requested that Dentons answer several questions, all designed to empower him to
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   issue a further award. (Exh. X.)
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         On Tuesday, June 1, 2021, Zhang filed his original TRO Application with
                                                                       14   Judge Chalfant, and gave notice to Dentons prior to 10:00 a.m. that day. That
                                                                       15   evening, at approximately 7:00 p.m., Dentons sent the Application to the
                                                                       16   Emergency Arbitrator “to notify you that [Zhang] continues to defy your Award
                                                                       17   and has not dismissed the California Complaint.” Dentons sent a separate email to
                                                                       18   the Emergency Arbitrator purporting to brief the Emergency Arbitrator’s
                                                                       19   jurisdiction. (Exhs. AA & BB.) In both emails, Dentons urged the Emergency
                                                                       20   Arbitrator to use the materials to “issue an award on jurisdiction and the merits of
                                                                       21   the Request for Emergency Relief.” (Exhs. AA & BB.)
                                                                       22         At 2:38 a.m. the next morning (June 2, 2021), the Emergency Arbitrator
                                                                       23   “invited” a response from Zhang and encouraged a reconsideration of his
                                                                       24   withdrawal from the Pending Arbitration. (Exh. CC.) Then, at 7:36 a.m., the
                                                                       25   Emergency Arbitrator issued an order titled, “Final Award On The Jurisdiction Of
                                                                       26   The Emergency Arbitrator” (the “Jurisdiction Award”) (Exh. DD.)
                                                                       27   Unsurprisingly, the Emergency Arbitrator authorizes himself to decide
                                                                       28   arbitrability, and then finds the dispute arbitrable. What is surprising, though, is
                                                                                                                 -15-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 16 of 41 Page ID #:279



                                                                        1   the Emergency Arbitrator’s admission that he rushed to issue the Jurisdiction
                                                                        2   Award in order to beat the hearing on Zhang’s TRO Application originally set for
                                                                        3   June 2, 2021. Specifically, in commenting on Dentons’s emails sent to him on the
                                                                        4   evening of June 1, 2021, the Emergency Arbitrator wrote, “the implication was
                                                                        5   that it would be desirable if I could do so in advance of the hearing on
                                                                        6   Respondent’s TRO Application in LA Superior Court schedule [sic] for 8:30 a.m.
                                                                        7   PT (11:30 a.m. ET) today June 2, 2021. It was also understood, by implication,
                                                                        8   that any injunction that the LA Superior Court might enter might enjoin
                                                                        9   Claimant’s further prosecution of the emergency arbitration by not necessarily
                                                                       10   affect directly the liberty of action of the emergency arbitrator.” (Exh. DD at 4-5.)
                                                                       11   These hasty actions further confirm that Dentons is hell-bent on continuing its
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   aggressive pursuit to have the Emergency Arbitrator rule against Zhang on every
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   possible issue, including jurisdiction, and that the Emergency Arbitrator has lost
                                                                       14   all semblance of neutrality.
                                                                       15         On June 2, 2021, Judge Chalfant held a hearing on Zhang’s Application, but
                                                                       16   notified the parties up front that he would only proceed to the merits if Zhang
                                                                       17   withdrew his request for filing under seal or, in the alternative, if Zhang refiled his
                                                                       18   TRO Application with a concurrent motion to seal. After Zhang explained that
                                                                       19   Defendants were the parties insisting on confidentiality, Judge Chalfant suggested
                                                                       20   the parties meet and confer, as a courtesy to Dentons, to allow the filing of
                                                                       21   concurrent applications—Zhang’s refiling of the TRO Application, combined with
                                                                       22   Defendants ex parte application to seal. These exchanges are reflected in the
                                                                       23   transcript. (Exh. FF, at 4-6.)
                                                                       24         The parties then entered a “stand-still” agreement that expired on June 8,
                                                                       25   2021 at 12:00 p.m. (Murphy Decl. ¶ 22.) Within two hours of the expiration of
                                                                       26   the “stand-still” agreement, Dentons was at it again, running back to the
                                                                       27   Emergency Arbitrator and urging him to grant still more relief against Zhang:
                                                                       28   “Claimant respectfully submits that the Request sets forth sufficient evidence and
                                                                                                                  -16-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 17 of 41 Page ID #:280



                                                                        1   authority to support all of the requested relief. Claimant requests that you enter an
                                                                        2   award that is final for purposes of judicial enforcement granting the requested
                                                                        3   relief on the basis of the record presently before you.” (Exh. GG.) Dentons even
                                                                        4   bragged that it was removing this case to federal court. Zhang responded by again
                                                                        5   protesting the Emergency Arbitrator’s jurisdiction, and again requesting that the
                                                                        6   Emergency Arbitrator make no further rulings until a court resolves the threshold
                                                                        7   jurisdiction issue. (Exh. HH.) As of the filing of this TRO application, the
                                                                        8   Emergency Arbitrator has not agreed to Zhang’s request. (Murphy Decl., ¶ 23.)
                                                                        9         Zhang now makes this Application designed to pause the arbitration and
                                                                       10   give this Court the ability to (a) determine whether Dentons’ removal was
                                                                       11   appropriate and, if so (b) consider and resolve the vitally important issue of who
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   decides the issue of arbitrability in the first instance, the Emergency Arbitrator or
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   this Court.
                                                                       14                          Request for an Order to Show Cause
                                                                       15         Based on the foregoing, Zhang hereby requests that the Court issue an
                                                                       16   Order To Show Cause (“OSC”) why a preliminary injunction should not issue
                                                                       17   pending resolution of these judicial and arbitrable jurisdiction issues, (a) staying
                                                                       18   the Arbitration captioned, “Dentons US LLP v. Jinshu ‘John’ Zhang” (the
                                                                       19   “Pending Arbitration”), including the Emergency Award, the Jurisdiction Award,
                                                                       20   and all other orders issued by the Emergency Arbitrator, and (b) enjoining
                                                                       21   Defendants, their agents, partners, employees, affiliates, and persons acting on
                                                                       22   their behalf from:
                                                                       23         1) Taking any further actions in the Pending Arbitration until this Court
                                                                       24             rules on whether the Partnership Agreement clearly and unmistakably
                                                                       25             delegates resolving arbitrability to the arbitrator; and
                                                                       26         2) Initiating or taking any other actions in any other litigations or
                                                                       27             arbitrations against Zhang in furtherance of the Pending Arbitration until
                                                                       28
                                                                                                                   -17-                PRINTED ON RECYCLED PAPER
                                                                                                 PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 18 of 41 Page ID #:281



                                                                        1             this Court rules on whether the Partnership Agreement clearly and
                                                                        2             unmistakably delegates resolving arbitrability to the arbitrator.
                                                                        3         Zhang makes this Application for an OSC on the grounds that (1) Dentons
                                                                        4   removal is procedurally and substantively defective, and at a minimum, should be
                                                                        5   brief, argued and resolved; (2) a court has exclusive jurisdiction to determine
                                                                        6   whether a contract delegates authority to determine arbitrability to an arbitrator;
                                                                        7   (3) the Emergency Arbitrator’s actions taken over Zhang’s objections to his
                                                                        8   jurisdiction, including the issuance of the Emergency Award and Jurisdiction
                                                                        9   Award, were in excess of his jurisdiction, violative of Zhang’s rights, and void as
                                                                       10   a matter of law; (4) injunctive relief is appropriate to preserve the status quo
                                                                       11   pending resolution of these jurisdiction issues on the merits; (5) Zhang will suffer
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   irreparable harm absent injunctive relief because the Emergency Order and
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            Jurisdiction Order, which were issued in excess of the Emergency Arbitrator’s
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   jurisdiction, violate Zhang’s statutory rights, his Rights of Petition and Due
                                                                       15   Process under the First Amendment, and is an illegal prior restraint, and will force
                                                                       16   Zhang into the Hobson’s Choice of violating these orders and risking a sanction,
                                                                       17   or sacrificing his statutory and constitutional rights—the violation of which is
                                                                       18   irreparable harm as a matter of law; and (6) Dentons will suffer no appreciable
                                                                       19   harm because there is no emergency warranting further actions in the arbitration,
                                                                       20   and the risk of bad publicity from the lawsuit—the only harm Dentons or the
                                                                       21   Emergency Arbitrator has ever cited in furtherance of the emergency nature of
                                                                       22   these awards—is not legally cognizable and is not something that can be
                                                                       23   meaningfully remedied by the dismissal of this case, especially now that Dentons
                                                                       24   has preemptively unsealed this case by removing it to this Court.
                                                                       25                     Request for a Temporary Restraining Order
                                                                       26         Pending the Court’s ruling on the OSC, Zhang requests that the Court issue
                                                                       27   a Temporary Restraining Order (“TRO”) that (a) immediately but temporarily
                                                                       28   stays the Pending Arbitration, including the Emergency Award, the Jurisdiction
                                                                                                                 -18-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 19 of 41 Page ID #:282



                                                                        1   Award, and all other orders issued by the Emergency Arbitrator, and (b)
                                                                        2   immediately but temporarily enjoins Defendants, their agents, partners,
                                                                        3   employees, affiliates, and persons acting on their behalf from:
                                                                        4         1) Taking any further actions in the Pending Arbitration until this Court
                                                                        5             rules on whether the Partnership Agreement clearly and unmistakably
                                                                        6             delegates resolving arbitrability to the arbitrator; and
                                                                        7         2) Initiating or taking any other actions in any other litigations or
                                                                        8             arbitrations against Zhang in furtherance of the Pending Arbitration until
                                                                        9             this Court rules on whether the Partnership Agreement clearly and
                                                                       10             unmistakably delegates resolving arbitrability to the arbitrator.
                                                                       11         Zhang applies for a TRO on several grounds. First, without a TRO, Zhang
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   may be held in contempt immediately under the terms of the Emergency Award
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   and Jurisdiction Award by failing to dismiss this Action and further for filing this
                                                                       14   Application. Indeed, Dentons has already returned to the Emergency Arbitrator
                                                                       15   numerous times, including after removing this case, and is asking the Emergency
                                                                       16   Arbitrator to issue further orders against Zhang on the ground that Zhang has
                                                                       17   refused to dismiss this case, has amended the Complaint, and is continuing to
                                                                       18   litigate this case. (Exhs. W, X, HH.)
                                                                       19         Second, if enforced, the Awards would violate Zhang’s unwaivable
                                                                       20   statutory and constitutional rights, including his Rights of Petition and Due
                                                                       21   Process, and constitute an illegal prior restraint.
                                                                       22         Third, allowing the arbitration to continue before a court can rule on the
                                                                       23   arbitrability issue violates bedrock law holding that a court, and not an arbitrator,
                                                                       24   must determine whether a contract delegates authority to decide arbitrability to an
                                                                       25   arbitrator, and therefore a TRO is necessary to preserve the status quo until a court
                                                                       26   can consider and rule on the merits of Zhang’s jurisdiction objections.
                                                                       27         Without a TRO, Zhang will suffer irreparable harm in that he will be
                                                                       28   subject to orders grossly violating his rights and issued in excess of the
                                                                                                                  -19-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 20 of 41 Page ID #:283



                                                                        1   Emergency Arbitrator’s jurisdiction, will be deprived of his right to have a court in
                                                                        2   the first instance determine whether he must litigate arbitrability before an
                                                                        3   arbitrator, and will be at risk of being held in contempt of violating the Emergency
                                                                        4   Award, the Jurisdiction Award, and any other awards Dentons manages to get the
                                                                        5   Emergency Arbitrator to grant. Further, Dentons has attempted to open yet
                                                                        6   another front in this war and has recently filed new litigation in the Southern
                                                                        7   District of New York to confirm the Emergency Award (although the current
                                                                        8   status of that litigation is unknown). Dentons has already taken active and
                                                                        9   aggressive steps to get the Emergency Award affirmed, with the obvious goal of
                                                                       10   getting this action terminated and holding Zhang in contempt.
                                                                       11                               Notice of this Application
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12         As separately set forth in the Declaration of Paul D. Murphy,
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            contemporaneous with the filing of this Application, Zhang’s counsel is serving
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   the Application on Patrick Collins and Joseph Akrotirianakis, counsel for
                                                                       15   Defendant.
                                                                       16         Zhang requests this TRO and OSC based on this Application, the attached
                                                                       17   Memorandum of Points and Authorities, the Separately Filed Compendium of
                                                                       18   Declarations and Exhibits, and on any other further evidence or argument that the
                                                                       19   Court receives in conjunction with ruling on this matter.
                                                                       20                                          Respectfully submitted,
                                                                       21
                                                                            DATED: June 9, 2021                    MURPHY ROSEN LLP
                                                                       22

                                                                       23                                          By: /s/ Paul D. Murphy
                                                                       24                                              Paul D. Murphy
                                                                                                                       Daniel N. Csillag
                                                                       25                                               Attorneys for Plaintiff
                                                                                                                        Jinshu “John” Zhang
                                                                       26
                                                                       27

                                                                       28
                                                                                                                 -20-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 21 of 41 Page ID #:284



                                                                        1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                                        2                                  I.   INTRODUCTION
                                                                        3          Defendant Dentons U.S. LLP (“Dentons”) is the world’s largest law firm.
                                                                        4   In April 2021, acting under the direction of its CEO, defendant Michael
                                                                        5   McNamara, and its General Counsel, defendant Edward Reich, Dentons forged a
                                                                        6   document in an attempt to transfer tens of millions of dollars from a Client. When
                                                                        7   plaintiff Jinshu “John” Zhang (“Zhang” or “Plaintiff”) learned of the forgery, he
                                                                        8   immediately reported it to Dentons’ governing board, and demanded, among other
                                                                        9   things, McNamara’s immediate termination. But just days later, without even
                                                                       10   interviewing Zhang, the Board retaliated by wrongfully terminating his
                                                                       11   employment and immediately commencing an arbitration against him for
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   supposedly breaching the Partnership Agreement. Dentons then installed an
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            “Emergency Arbitrator,” and sought an order restraining Zhang from publicly
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   filing the lawsuit they knew was coming.3
                                                                       15          Zhang objected to the Emergency Arbitrator’s jurisdiction and demanded a
                                                                       16   stay in the proceedings until the Los Angeles Superior Court ruled on the
                                                                       17   arbitrator’s jurisdiction to decide arbitrability. Zhang made this demand based on
                                                                       18   U.S. Supreme Court law imposing a presumption that courts will decide whether
                                                                       19   an arbitrator has jurisdiction unless there is clear and unmistakable intent to
                                                                       20   delegate that specific issue to the arbitrator—and that it is for a court, not an
                                                                       21   arbitrator, to decide whether such clear and unmistakable intent exists. See e.g.,
                                                                       22
                                                                               3
                                                                       23        The Court may be confused—rightfully—to learn that this is a wrongful termination
                                                                            case under California’s Labor Code, which Defendants failed to disclose in their Notice
                                                                       24   of Removal. Defendants also failed to attach the Superior Court Complaint or First
                                                                            Amended Complaint, as required to effectuate removal. Even a cursory review of these
                                                                       25   pleadings confirms that this Court lacks subject-matter jurisdiction over this case. Zhang
                                                                            needs immediate relief, however, because Defendants’ improper removal was done to
                                                                       26   “beat” the state-court hearing on this application. All that Zhang is seeking here is for
                                                                       27   this Court to exercise its equitable powers to preserve the status quo while these federal
                                                                            and arbitral jurisdiction issues are sorted out. See Laclede Gas Co. v. St. Charles
                                                                       28   County, Mo., 713 F.3d 413, 416-17 (8th Cir. 2013) (not error to issue preliminary
                                                                            injunction despite jurisdictional objection).
                                                                                                                  -21-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 22 of 41 Page ID #:285



                                                                        1   Nielsen Contracting, Inc. v. Applied Underwriters, Inc., 22 Cal.App.5th 1096,
                                                                        2   1109 (2018) (“California courts have recognized that a court is the appropriate
                                                                        3   entity to resolve challenges to a delegation clause nested in an arbitration
                                                                        4   clause.”). As described more fully above, the Emergency Arbitrator rejected
                                                                        5   Zhang’s argument without any semblance of due process—ending with directions
                                                                        6   that Zhang dismiss his Complaint here.
                                                                        7         Zhang now files this application in which he seeks a TRO to force
                                                                        8   Defendants to temporarily pause their efforts to arbitrate and enforce the Awards,
                                                                        9   and to otherwise preserve the status quo while this Court considers these
                                                                       10   important issues. See e.g., First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938,
                                                                       11   946 (1995) (noting as “true” that a party resisting arbitration can seek to enjoin an
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   arbitration to allow a court to rule on a delegation clause).
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13                           II.   FACTUAL BACKGROUND
                                                                       14         On April 30, 2021, Zhang reported a crime to the Dentons U.S. Board: That
                                                                       15   Dentons’ upper management had orchestrated a plan which resulted in a forged
                                                                       16   document purporting to come from a Client authorizing a third party to transfer
                                                                       17   certain Client-held securities to Dentons. The purpose of this transfer was to
                                                                       18   satisfy a contingency fee that the Client owed to Dentons but was not yet
                                                                       19   collectable because certain preconditions had not been met. Dentons was growing
                                                                       20   leery of the Client and the closeness of the Client to Zhang, and was trying to go
                                                                       21   around both to secure the fee. After five days of silence—and without
                                                                       22   interviewing Zhang—Zhang received an email from Defendant Edward Reich,
                                                                       23   Dentons’ General Counsel, terminating his employment.
                                                                       24         To cover up their egregious violation of California’s strong statutory and
                                                                       25   common law protections for whistleblowers, within minutes of his termination,
                                                                       26   Dentons initiated a confidential arbitration against Zhang. Zhang is a signatory to
                                                                       27   the “Amended and Restated Partnership Agreement of Dentons US LLP (Effective
                                                                       28   as of January 27, 2020)” (the “Partnership Agreement”). Section 12.10.3 of the
                                                                                                                 -22-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 23 of 41 Page ID #:286



                                                                        1   Partnership Agreement requires that “[a]ll complaints, petitions, actions, motions
                                                                        2   or other documents filed in any federal or state court in connection with the
                                                                        3   enforcement, interpretation or breach of any provision of this Agreement shall be
                                                                        4   filed under seal.” (Exh. C.)
                                                                        5         On May 14, 2021, based on this overbearing secrecy provision, Dentons
                                                                        6   filed a Request for Emergency Measures of Protection By An Emergency
                                                                        7   Arbitrator (the “Request”) that sought to restrain Zhang from filing “any client,
                                                                        8   sensitive personal, or Firm confidential information in breach of the Partnership
                                                                        9   Agreement publicly or privately through media, courts, administrative filings, or
                                                                       10   otherwise.” (Exh. Y.) This demand for absolute secrecy of this dispute has
                                                                       11   continued unabated ever since. In fact, from the moment Defendants wrongfully
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   terminated Plaintiff, they have repeatedly and forcefully demanded that if Zhang
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   sued them (as Defendants knew he would, based on their outrageous conduct),
                                                                       14   Zhang must file all pleadings under seal pursuant to the terms of the Partnership
                                                                       15   Agreement. For example, in a letter sent May 5, 2021, concurrent with Zhang’s
                                                                       16   wrongful termination, Dentons’ litigation counsel sent Zhang a letter that
                                                                       17   expressly threatened to hold Zhang liable not just for a public filing of a lawsuit,
                                                                       18   but for any filing: “In conclusion, we remind you that any attempt by you to take
                                                                       19   any dispute with Dentons to court is an express violation of this confidentiality
                                                                       20   agreement . . . . If you violate these sections by filing any claim in court, Dentons
                                                                       21   reserves its rights to seek damages relating to that filing.” (Exh. E.)
                                                                       22         Not satisfied to wait for its Request to be briefed and argued, on Friday,
                                                                       23   May 21, 2021, Dentons filed an emergency “application” (a short email) for a
                                                                       24   temporary restraining order against Zhang. The application sought: “An order
                                                                       25   restraining Respondent Zhang from filing any complaint, petition, actions,
                                                                       26   motions or other documents filed in any federal or state court against Dentons
                                                                       27   unless he files such complaint, petition, actions, motions or other documents under
                                                                       28   seal and draws the Court’s attention to Section 12.10.3 of the Dentons Partnership
                                                                                                                 -23-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 24 of 41 Page ID #:287



                                                                        1   Agreement.” (Exh. F.) Dentons further requested that “Zhang be ordered to pay
                                                                        2   the sum of $100,000 to Dentons for each instance of non-compliance with the
                                                                        3   terms of the temporary restraining order.” (Id.) Notably, Dentons failed to
                                                                        4   include in its emergency application that Zhang already disclosed to them
                                                                        5   numerous times that he would be filing an action in the California Superior Court,
                                                                        6   and did not refer the Emergency Arbitrator to California Rules of Court 2.550 or
                                                                        7   2.551. (Id.) While Zhang believed that any such order would be unlawful,
                                                                        8   Zhang’s counsel confirmed that any filing would be under seal—but also objected
                                                                        9   to the Emergency Arbitrator’s jurisdiction. (Exh. G.)
                                                                       10         Dentons proceeded with its application anyway, and the Emergency
                                                                       11   Arbitrator issued the Emergency Award, then the Jurisdiction Award (the
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   “Awards”) the morning before the Superior Court’s June 2, 2021 hearing on
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            Zhang’s original application, which is described in detail above in the Ex Parte
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   Application portion of this pleading. At the hearing, Defendants argued that the
                                                                       15   Application was moot because the Emergency Arbitrator had “beat” the court, but
                                                                       16   the Court rejected that argument. (Exh. FF at 6.) At the Superior Court’s
                                                                       17   suggestion, Zhang agreed to withdraw his application without prejudice as a
                                                                       18   courtesy to allow Defendants to file a sealing motion. After Zhang re-noticed his
                                                                       19   TRO application and obviously spooked by the Judge’s mootness comments,
                                                                       20   Defendants took advantage of that courtesy to instead improperly remove the case
                                                                       21   to this Court (hoping to further delay any TRO hearing or at least present it to a
                                                                       22   different judge). Simultaneously, Defendants ran back to the Emergency
                                                                       23   Arbitrator and asked that he issue further awards while the parties wrestle with the
                                                                       24   removal. That history demonstrates one simple truth: This case screams for a
                                                                       25   TRO to give the parties and the Court time to fully consider these important and
                                                                       26   complex arbitrability issues—not on twelve minutes’ notice, but with benefit of
                                                                       27   reasonable notice, legal briefing, and appropriate legal analysis.
                                                                       28
                                                                                                                 -24-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 25 of 41 Page ID #:288



                                                                        1                               III.   LEGAL ARGUMENT
                                                                        2         “To obtain a [TRO], Plaintiff has the burden of establishing: (1) it is likely
                                                                        3   to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of
                                                                        4   preliminary relief; (3) a balance of equities tips in its favor; and (4) an injunction
                                                                        5   is in the public interest.” Tee Turtle, LLC v. ABmask, 2021 U.S. Dist. LEXIS
                                                                        6   83564, at *2 (C.D. Cal. Apr. 29, 2021) (citing Farris C. Seabrook, 677 F.3d 858,
                                                                        7   864 (9th Cir. 2012). Alternatively, if the plaintiff shows a “likelihood of
                                                                        8   irreparable injury and that the injunction is in the public interest,” the Court may
                                                                        9   grant a TRO is the plaintiff establishes “serious questions going to the merits and a
                                                                       10   balance of hardships that tilts sharply [in plaintiff’s favor.]” Gilbert v. Fernald,
                                                                       11   2021 U.S. Dist. LEXIS 43477, at *6-7 (C.D. Cal. Jan. 29, 2021).
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   A.    Zhang Is Likely to Prevail On The “Who Decides?” Issue.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         1.     The Arbitrator Lacked Jurisdiction to Decide Arbitrability.
                                                                       14         At the outset, it is necessary to define in the context of this Application
                                                                       15   what “likelihood of success” means. Zhang contends that, when the parties
                                                                       16   disagree on whether they clearly and unmistakably delegated authority to decide
                                                                       17   arbitrability to an arbitrator, the law requires that a court, and not an arbitrator,
                                                                       18   decide that dispute, and seeks an order vacating the Awards as issued prior to a
                                                                       19   court making this determination—and thus in excess of the Emergency
                                                                       20   Arbitrator’s jurisdiction. Accordingly, to establish a likelihood of success, Zhang
                                                                       21   must show only that the law does in fact require that the Court determine “Who
                                                                       22   decides?” first, and an arbitrator may not proceed when such a request is pending
                                                                       23   before a court.
                                                                       24         The authorities on this point are numerous, and generally cite back to the
                                                                       25   United States Supreme Court’s decision in First Options, where a unanimous
                                                                       26   Supreme Court established the central premise underlying the “who decides?”
                                                                       27   issue, concluding that “courts should not assume that the parties agreed to arbitrate
                                                                       28   arbitrability unless there is ‘clear and unmistakable’ evidence that they did so.”
                                                                                                                  -25-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 26 of 41 Page ID #:289



                                                                        1   514 U.S. at 945 (emphasis added)); Sandoval-Ryan v. Oleander Holdings LLC, 58
                                                                        2   Cal.App.5th 217, 223-24 (2020) (noting “clear and unmistakable” standard).
                                                                        3   Thus, the question of arbitrability “is an issue for judicial determination unless the
                                                                        4   parties have clearly and unmistakably provided otherwise.” Howsam v. Dean
                                                                        5   Witter Reynolds, 537 U.S. 79, 83 (2002) (internal quotations omitted). The
                                                                        6   Supreme Court has labeled the “clear and unmistakable” language, a “gateway”
                                                                        7   question—“whether their agreement covers a particular controversy”—here, the
                                                                        8   question of who decides who decides arbitrability. Henry Schein, Inc. v. Archer &
                                                                        9   White Sales, Inc., 139 S. Ct. 524, 529 (2019) (citing Rent-A-Center, West, Inc. v.
                                                                       10   Jackson, 561 U.S. 63, 68-69 (2010)). California courts agree and likewise hold
                                                                       11   that “a court is the appropriate entity to resolve challenges to a delegation clause
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   nested in an arbitration clause.” Nielsen, 22 Cal.App.5th at 1109.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                                  Importantly, “where the matter in dispute is not whether a particular
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   grievance falls within the scope of an arbitration agreement, but rather, who—
                                                                       15   court or arbitrator—is empowered to decide arbitrability, the presumption is
                                                                       16   ‘reverse[d]’ in favor of judicial, rather than arbitral, resolution.” Las Vegas v.
                                                                       17   Mirage Casino-Hotel, Inc., 911 F.3d 588, 596 (9th Cir. 2018) (citing First
                                                                       18   Options, 514 U.S. at 945). The reason for this rule is simple: parties cannot be
                                                                       19   forced to arbitrate an issue they have not agreed to arbitrate. First Options, 514
                                                                       20   U.S. at 945. The rule exists in part because delegation clauses “have the potential
                                                                       21   to create problems of circularity,” and thus “the court must determine whether the
                                                                       22   delegation provision is enforceable before ordering the parties to arbitration.”
                                                                       23   Sargon Enterprises, Inc. v. Browne George Ross LLP, 15 Cal.App.5th 749, 770
                                                                       24   n.4 (2017) (citing Rent-A-Center, 561 U.S. at 69-70). This rule also makes sense
                                                                       25   because, if an arbitrator determines there is no delegation clause, that “finding
                                                                       26   would undermine the arbitrator’s jurisdiction to make that finding in the first
                                                                       27   place.” Id. Thus, the obvious solution to this potential for a gross waste of
                                                                       28   resources is to allow a court to resolve this issue first.
                                                                                                                  -26-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 27 of 41 Page ID #:290



                                                                        1          Here, in Zhang’s first appearance in the arbitration, Zhang advised Dentons
                                                                        2   and the Emergency Arbitrator that he was disputing jurisdiction, and he
                                                                        3   specifically advised the Emergency Arbitrator on May 24, 2021—at the no-notice
                                                                        4   hearing on jurisdiction—that Zhang had initiated an action in California seeking a
                                                                        5   declaration that the parties have not agreed to delegate the questions of
                                                                        6   arbitrability by clear and unmistakable evidence. (Exh. L, Tr. at 8.) Rather than
                                                                        7   defer to the Superior Court or now this Court as required by the U.S. Supreme
                                                                        8   Court and related precedent, however, the Emergency Arbitrator summarily found
                                                                        9   in Dentons’ favor. (Exh. H.) But because the delegation issue is reserved for a
                                                                       10   court to decide, the Emergency Arbitrator’s decision on that issue was illegal,
                                                                       11   void, and issued in excess of his jurisdiction. Accordingly, an immediate stay is
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   warranted. See First Options, 514 U.S. at 946 (noting party resisting arbitration
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   can seek to enjoin it to allow a court to determine who decides arbitrability).
                                                                       14          The U.S. Supreme Court’s decision in Henry Schein, 139 S. Ct. at 527-28,
                                                                       15   further supports that conclusion. In Henry Schein, the High Court held that there
                                                                       16   is no “wholly-groundless exception” to delegation clauses, even where a party
                                                                       17   invokes an arbitration clause frivolously to force the arbitrator and not a court to
                                                                       18   decide the threshold issue of arbitrability, and that a court’s inquiry is limited to
                                                                       19   whether “there is clear and unmistakable evidence” that “the parties agreed to
                                                                       20   arbitrate arbitrability.” Notably, the Supreme Court remanded that issue to the
                                                                       21   lower court to “address that issue in the first instance.” Id. at 531 (emphasis
                                                                       22   added) (internal citations and quotations omitted). Thus, Henry Schein reiterates
                                                                       23   that the court in the first instance decides the validity of the agreement to arbitrate
                                                                       24   arbitrability (i.e., the enforceability of the delegation clause), not the arbitrator.
                                                                       25          The Emergency Arbitrator’s unlawful usurpation of the court’s role not only
                                                                       26   warrants a stay, but also will require vacatur of the Awards. Vacating these
                                                                       27   Awards is required even if the Emergency Arbitrator’s conclusion is ultimately
                                                                       28   proven correct. This is true because the Emergency Arbitrator was the wrong
                                                                                                                  -27-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 28 of 41 Page ID #:291



                                                                        1   decisionmaker, and therefore it does not matter if his decision was correct. Cf.
                                                                        2   Henry Schien, 139 S. Ct. at 531 (reversing Fifth Circuit’s decision on arbitrability
                                                                        3   that was reserved for arbitrator without harmless error analysis). As the California
                                                                        4   Court of Appeal explained in analyzing a closely-related issue, “the error in
                                                                        5   permitting the arbitrator to decide whether appellant could be compelled to
                                                                        6   arbitrate . . . is not subject to harmless error. Its effects are unmeasurable and defy
                                                                        7   analysis by harmless-error standards.” Benaroya v. Willis, 23 Cal.App.5th 464,
                                                                        8   475 (2018) (reversing arbitrator’s decision on alter-ego that was reserved for the
                                                                        9   court and noting that the correctness of the arbitrator’s decision was irrelevant)
                                                                       10   (citing Sandquist v. Lebo Automotive, Inc., 1 Cal.5th 233, 261 (2016) (the denial of
                                                                       11   a party’s right to the correct decision maker is “the sort of miscarriage of justice
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   that requires reversal without further harmless error analysis”)).
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                                  The Emergency Arbitrator’s decision on delegation must be vacated. He
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   was the wrong decisionmaker, and should have deferred to this Court. His failure
                                                                       15   to do so is reversible error per se. As a consequence, not only should the Court
                                                                       16   stay the arbitration, the Court should stay enforcement of the Awards pending
                                                                       17   final resolution of this jurisdiction issue.
                                                                       18         2.     Labor Code Section 925 Prohibits a New York Arbitration.
                                                                       19         Zhang is also likely to succeed on his objection to arbitrating in New York
                                                                       20   because California law mandates that an “employer shall not require an employee
                                                                       21   who primarily resides and works in California, as a condition of employment, to
                                                                       22   agree to a provision that would . . . (1) Require the employee to adjudicate outside
                                                                       23   of California a claim arising in California.” Labor Code § 925. Zhang fits
                                                                       24   squarely within Section 925.
                                                                       25         First, while Zhang held the title of “partner,” under California law, he is
                                                                       26   considered an employee. At least in the context of FEHA claims such as those
                                                                       27   asserted by Zhang for wrongful termination and racial discrimination, a power
                                                                       28   imbalance is all that is necessary in order to trigger Zhang’s rights as an employee
                                                                                                                  -28-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 29 of 41 Page ID #:292



                                                                        1   under the statute. In a closely analogous situation (though not involving Section
                                                                        2   925), the Court of Appeal held that a partner at the law firm Winston & Strawn
                                                                        3   LLP could invoke the unconscionability protections afforded to “employees”
                                                                        4   under the California Supreme Court’s decision in Armendariz v. Foundation
                                                                        5   Health Psychcare Services, Inc., 24 Cal.4th 83 (2000), because the partner
                                                                        6   asserted nonwaivable statutory claims under FEHA, was in an inferior bargaining
                                                                        7   position, and had no opportunity to negotiate the partnership agreement. Ramos v.
                                                                        8   Superior Court, 28 Cal.App.5th 1042, 1056 (2018). Notably, the court in Ramos
                                                                        9   found it “unnecessary to resolve the question of whether Ramos was an
                                                                       10   employee,” and cautioned that it may be inappropriate to do so in determining
                                                                       11   arbitrability because it would constitute a substantive ruling barring Ramos’s
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   claims under the Labor Code (available only to employees). Id. at 1056 & n.6.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         Alternatively, the Honorable Charles Breyer in the Northern District of
                                                                       14   California has indicated that, for purposes of Section 925 in the context of a
                                                                       15   motion to compel arbitration, a plaintiff satisfies the statute if he or she satisfies a
                                                                       16   “plausibility” standard—that is, the plaintiff pleads facts which, if taken as true,
                                                                       17   would establish the plaintiff as an employee under California law. McKellar v.
                                                                       18   Mithril Capital Management, LLC, 2020 U.S. Dist. LEXIS 44080, at *20 (N.D.
                                                                       19   Cal. Mar. 13, 2020). At this stage, Zhang satisfies both approaches.
                                                                       20         Ramos approach: Zhang asserts a nonwaivable claim under Labor Code
                                                                       21   section 1102.5 as a whistleblower who was retaliated against for reporting
                                                                       22   suspected criminal activity. Just as the partner in Ramos, Zhang had virtually no
                                                                       23   bargaining power and was a “partner” in name only. For example, the Partnership
                                                                       24   Agreement was already adopted by hundreds of signatories and could not be
                                                                       25   altered without overwhelming consent from the partners. See Ramos, 28
                                                                       26   Cal.App.5th at 1058 (Ramos could not negotiate “because the Partnership
                                                                       27   Agreement had been adopted by hundreds of capital partners before she joined”).
                                                                       28   Similarly, Zhang could be terminated from the partnership not by his partners or
                                                                                                                  -29-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 30 of 41 Page ID #:293



                                                                        1   through dissociation under the Business & Professions Code, but by a vote of the
                                                                        2   Dentons US Board (the “Board”). (Zhang Decl., ¶¶ 4-6; Exh. C at 4.6.4) The
                                                                        3   Board is a non-elected body that appoints its own members. (Zhang Decl., ¶ 6;
                                                                        4   Exh. C at 6.2.1.) Compare Ramos, 28 Cal.App.5th at 1057 (noting that Ramos
                                                                        5   could be expelled for any reason by two-thirds vote of capital partners and
                                                                        6   discussing management committee’s powers). Further, signing the Partnership
                                                                        7   Agreement was an absolute condition of employment at Dentons. (Zhang Decl., ¶
                                                                        8   4.) Based on this showing alone, Zhang has shown a likelihood of success on the
                                                                        9   issue of whether he should be considered an employee under Section 925. (See,
                                                                       10   generally, Zhang Decl. at ¶¶ 4-11 (attesting to facts establishing his status as an
                                                                       11   employee under California law.)
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12          McKellar approach: In Zhang’s FAC, he alleges that while he had the title
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP




                                                                            of “partner,” for purposes of California law, and he was treated as an employee,
                          SANTA MONICA, CA 90401-1142




                                                                       13

                                                                       14   terminable at the whim of management. (Exh. B, FAC ¶ 5.) Zhang supports this
                                                                       15   allegation with numerous specific facts: (1) that he was in fact “terminated” by the
                                                                       16   Board (id., ¶¶ 2, 29); (2) that the Contingency Fee underlying this dispute was
                                                                       17   owed directly to Dentons, not to Zhang (id., ¶¶ 16, 17); (3) that Dentons’ CEO,
                                                                       18   defendant Michael McNamara, asserted control over the “manner and means” of
                                                                       19   Zhang’s work by overseeing the process of collecting the Contingency Fee,
                                                                       20   mandating that certain other Dentons employees be allowed to participate in that
                                                                       21   process, and ultimately circumventing Zhang completely through the use of the
                                                                       22   Forgery to collect the fee prematurely (id., ¶¶ 20, 24, 26); and (4) initiating an
                                                                       23   arbitration against Zhang—on the very basis that Zhang did not appropriately
                                                                       24   subject himself to the control of McNamara, Edward Reich (Dentons’ General
                                                                       25   Counsel), and Dentons’ management in collecting the Contingency Fee, daring to
                                                                       26   negotiate his compensation instead of leaving it to the Board to decide, and
                                                                       27

                                                                       28
                                                                               4
                                                                                 The unsealed version of this document is part of Dentons’ separately-filed sealing
                                                                            application. (See Docket #4.)
                                                                                                                  -30-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 31 of 41 Page ID #:294



                                                                        1   sending work emails to Zhang’s personal email account (id.¸¶ 30). While the FAC
                                                                        2   is unverified, in Zhang’s separately filed declaration, he testifies to the facts
                                                                        3   supporting these allegations. (Zhang Decl., ¶¶ 3-11.)
                                                                        4          Second, there is no material dispute that Zhang meets Section 925’s other
                                                                        5   requirements. Zhang resides in Los Angeles and worked at Dentons’ Los Angeles
                                                                        6   office. (Id. at ¶¶ 1, 2; see Labor Code § 925(a).) The Partnership Agreement was
                                                                        7   modified or extended on January 27, 2020, which is on or after January 1, 2017 as
                                                                        8   required by section 925(f). (Exh. C.) Further, while the statute contains an
                                                                        9   exception for employees who are “in fact individually represented by legal
                                                                       10   counsel in negotiating the terms of an agreement to designate either the venue or
                                                                       11   forum,” (Labor Code § 925(e)), Zhang was not represented by counsel when he
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   signed the Partnership Agreement. (Zhang Decl., ¶ 5.)
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13          Here, the Arbitration is proceeding in New York. Yet the claims alleged in
                                                                       14   Zhang’s FAC, and the alleged breaches of fiduciary duty alleged against him in
                                                                       15   the arbitration, are both “controversies arising in California” under Section
                                                                       16   925(a)(1). The current New York arbitration thus violates Section 925, the
                                                                       17   provision “requiring” Zhang to arbitrate in New York is void, and all action taken
                                                                       18   in that arbitration are null and void. At a minimum, Zhang has established a
                                                                       19   likelihood of success on this issue as well. See Depuy Synthes Sales, Inc. v.
                                                                       20   Stryker Corp., 2020 U.S. Dist. LEXIS 199271, at *22-25 (C.D. Cal. Sep. 29,
                                                                       21   2020) (enforcing Section 925 against New Jersey forum selection and choice-of-
                                                                       22   law clauses); Pierman v. Stryker Corp., 2020 U.S. Dist. LEXIS 12971, at *7-9
                                                                       23   (S.D. Cal. Jan. 23, 2020) (enforcing Section 925 in motion to transfer analysis).5
                                                                       24          3.    The Emergency Award Violates Zhang’s Statutory and
                                                                       25                Constitutional Rights.
                                                                       26          A further reason Zhang is likely to succeed on his request for a TRO is
                                                                       27
                                                                               5
                                                                       28         For the same reasons, Section 925 will also require the application of California law
                                                                            to this dispute. See Cal. Lab. Code §§ 925(a)(2) & (b).
                                                                                                                  -31-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 32 of 41 Page ID #:295



                                                                        1   because Zhang’s constitutional rights will be egregiously violated if the arbitration
                                                                        2   is not stayed. This issue is discussed extensively in Second District’s decision,
                                                                        3   Sargon Enterprises, Inc. v. Browne George Ross LLP, 15 Cal.App.5th 749 (2017).
                                                                        4   In Sargon, the plaintiff filed a lawsuit for legal malpractice, and the defendant
                                                                        5   successfully moved to compel arbitration. Id. at 758-59. The defendant then
                                                                        6   asserted a breach of contract claim on the ground that the plaintiff’s initial filing of
                                                                        7   the lawsuit in court breached the arbitration agreement—and the arbitrator agreed,
                                                                        8   awarding $200,000 in damages. Id. at 759-60. After an exhaustive analysis of the
                                                                        9   California Arbitration Act, its legislative history, and binding California
                                                                       10   authorities, the Court of Appeal vacated that award because it deprived the
                                                                       11   plaintiff of a statutory right: “namely, the right pursuant to the Act . . . to test in
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   court the validity and enforceability of an arbitration agreement before submitting
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   to arbitration.” Id. at 770 (italics in original, bold emphasis added).
                                                                       14          Sargon controls the outcome here.6 Zhang had an absolute right to petition
                                                                       15   the Superior Court and assert his whistleblower claims for wrongful termination.
                                                                       16   Dentons’ remedy is to “take active steps to secure that right, and is required to go
                                                                       17   to the court where the [other party]’s action [at law] lies.” Sargon, 15
                                                                       18   Cal.App.5th at 768 (alterations in original, emphasis added). But it cannot
                                                                       19   circumvent that process altogether by asking a perceived friendly arbitrator to
                                                                       20   order Zhang to dismiss the case, and then try to enforce that ruling through an
                                                                       21   anti-suit injunction in another state (as Dentons tried to do in New York).
                                                                       22          Further, and for the same reasons, the Emergency Award violates the First
                                                                       23   Amendment to the United Stated Constitution. The First Amendment protects the
                                                                       24   right of the people “to petition the Government for a redress of grievance.” U.S.
                                                                       25   Const. amend. I. See also Cal. Const. art. I, § 3(a). It also severely restricts the
                                                                       26
                                                                       27      6
                                                                                 Although Defendants have now removed to this Court, the Emergency Award was
                                                                       28   directed at a filing in the Los Angeles Superior Court, and therefore Sargon still controls
                                                                            whether Zhang had a right to petition that court.
                                                                                                                  -32-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 33 of 41 Page ID #:296



                                                                        1   government from dictating to its citizens “what to say and what not to say.” See
                                                                        2   Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 796-97 (1988). The
                                                                        3   Constitution also requires a fair and reasonable process. After all, the perception
                                                                        4   of justice is at least as important as actual justice.
                                                                        5          Here, the Emergency Arbitrator’s awards and orders violate Zhang’s rights.
                                                                        6   The Emergency Arbitrator is forcing Zhang to dismiss this case and attempting to
                                                                        7   dictate what Zhang must file in this case, all in the context of little or no-notice
                                                                        8   hearings, and without the benefit of any legal briefing. While the Emergency
                                                                        9   Arbitrator’s actions separately confirm the unconscionability of the arbitration
                                                                       10   clause itself, that is an issue for another day. For purposes of this Application, his
                                                                       11   actions confirm that, unless this Court steps in and stays the arbitration, he will
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   continue to meaningfully and irreparably stomp on Zhang’s rights.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13          4.     The Purported Delegation to an Arbitrator Fails for Lack of
                                                                       14                 Definitiveness.
                                                                       15          While the issue of whether there is actually a delegation clause is not at
                                                                       16   issue in this Application for a TRO (because this Application concerns who should
                                                                       17   decide the issue in the first instance and not the merits), it does play a role in the
                                                                       18   ultimate issue of whether Zhang is entitled to declaratory relief. While Zhang will
                                                                       19   brief and argue this issue in the context of Dentons’ anticipated petition to compel
                                                                       20   arbitration, Zhang previews some of his arguments below.7 See E. & J. Gallo
                                                                       21
                                                                               7
                                                                       22        The Court will only reach the issue of unconscionability if it decides that the
                                                                            removal was proper and that there has been no enforceable delegation to an arbitrator to
                                                                       23   decide the arbitrability issue. Zhang expects that issue then to be resolved either by
                                                                            cross-motions for summary judgment on the related declaratory relief action, or on
                                                                       24   Dentons’ anticipated petition to compel arbitration. However, assuming removal was
                                                                            proper, this Court will eventually reach the argument that the delegation clause is
                                                                       25   unconscionable, which Zhang reserves for now. Zhang notes that, contrary to both
                                                                            Defendants’ past assertions and the Emergency Arbitrator’s views, the Ninth Circuit has
                                                                       26   held repeatedly that the unconscionability analysis established by the California Supreme
                                                                       27   Court in Armendariz is not preempted by the FAA. See Yeomans v. World In. Grp. Ins.
                                                                            Agency, Inc., 2021 U.S. Dist. LEXIS 52226, at *10-11 (N.D. Cal. Mar. 19, 2021)
                                                                       28   (collecting cases). Zhang further notes that the Armendariz analysis was recently (and
                                                                            successfully) applied by a Winston & Strawn “partner” to invalidate an arbitration
                                                                                                                  -33-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 34 of 41 Page ID #:297



                                                                        1   Winery v. Andina Licores, S.A., 446 F.3d 984, 990-91 (9th Cir. 2006) (seeker of
                                                                        2   anti-suit injunction need not show likelihood of success on the underlying merits).
                                                                        3          As discussed above, courts will presume that they have authority to decide
                                                                        4   arbitrability unless there is a clear and unmistakable delegation of that authority to
                                                                        5   an arbitrator. When the contract contains any material ambiguities and/or
                                                                        6   inconsistencies on who would rule on arbitrability, the proponent of arbitration
                                                                        7   cannot make the necessary showing by clear and unmistakable evidence. Here,
                                                                        8   the Partnership Agreement and its attempt to incorporate arbitration service rules
                                                                        9   by reference creates numerous inconsistencies and ambiguities regarding whether
                                                                       10   signatories in Zhang’s position “unmistakably” agreed that the issue of
                                                                       11   arbitrability was for an arbitrator and not a court. When considering this issue,
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   courts consider numerous factors, including the clarity of the delegation of issues
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   between courts and arbitration. The more potential ambiguities, the less likely the
                                                                       14   delegation will be deemed clear and unmistakable.
                                                                       15          Here, the Partnership Agreement does not contain an express delegation
                                                                       16   clause. Instead, it continuously bounces between courts and arbitrators deciding
                                                                       17   contract interpretation and enforceability issues, clearly contemplating actions in
                                                                       18   both venues. As delegation is an issue of interpretation and enforceability under
                                                                       19   state law, these inconsistencies each undermine any clear and unmistakable intent
                                                                       20   to delegate. For example (all in Exhibit C):
                                                                       21          Section 12.5 – Litigation Expenses. “In the event that the
                                                                                   Partnership or any party hereto shall bring any legal action,
                                                                       22          arbitration, or other proceeding with respect to the breach,
                                                                                   interpretation, or enforcement of this Agreement, or with respect to
                                                                       23          any dispute relating to any matter covered by this Agreement, each
                                                                                   party in such action, arbitration, or other proceeding shall” pay their
                                                                       24          own attorneys’ fees.
                                                                       25

                                                                       26
                                                                       27
                                                                            provision on unconscionability grounds, and that Zhang intends to present similar
                                                                       28   arguments, aimed at both any delegation clause and the arbitration provision itself (if he
                                                                            gets there). See Ramos v. Superior Court, 28 Cal.App.5th 1042 (2018).
                                                                                                                  -34-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 35 of 41 Page ID #:298



                                                                        1         Here, by its own terms, the Partnership Agreement contemplates and
                                                                        2   addresses a “legal action” that is not an arbitration regarding the Partnership
                                                                        3   Agreement’s “interpretation.” Of course, whether the Partnership Agreement
                                                                        4   “clearly and unmistakably” manifests an intent to arbitrate arbitrability is a matter
                                                                        5   of contractual interpretation, and undermines the assertion that the parties have
                                                                        6   unmistakably agreed to arbitrate arbitrability.
                                                                        7         12.6 Illegality. “In the event that any provision of this Agreement
                                                                                  shall be adjudicated to be void, illegal, invalid, or unenforceable, the
                                                                        8         remaining terms and provisions of this Agreement shall not be
                                                                                  affected thereby . . . .”
                                                                        9
                                                                                  By using the term “adjudicated” instead of “arbitrated,” which the
                                                                       10
                                                                            Partnership Agreement specifically utilizes in other sections, the Partnership
                                                                       11
                                                                            Agreement is ambiguous on who is intended to decide whether any provision of
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                            the Agreement is “void, illegal, invalid, or unenforceable,” including who would
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13
                                                                            decide such an attack directed at a purported delegation clause. See Dennison v.
                                                                       14
                                                                            Rosland Capital LLC, 47 Cal.App.5th 204, 209-210 (where severance clause
                                                                       15
                                                                            contemplated that a court may hold contractual provisions void, invalid, or
                                                                       16
                                                                            unenforceable there is no clear and unmistakable intent to delegate).
                                                                       17
                                                                                   12.10.2 Authority of Arbitrator: ”The arbitrator shall have the
                                                                       18          power to provide some or all of the following relief: (i) an award
                                                                                   ordering the breaching party to refrain from any further breach of this
                                                                       19          Agreement, (ii) an award of any and all damages as may be
                                                                                   determined by such arbitrator, (iii) an award to one or more parties of
                                                                       20          the reimbursement of their expenses incurred in connection with the
                                                                                   arbitration to be paid by one or more of the other parties, and/or (iv)
                                                                       21          any other relief or remedy in equity or at law as may be appropriate.”
                                                                       22         This section does not mention any authority to determine the arbitrability of
                                                                       23   a dispute, which it easily could have included. By not including that issue here, it
                                                                       24   implies that the arbitrator did not have that authority.
                                                                       25          12.10.3 Confidentiality: “All complaints, petitions, actions, or
                                                                                   motions or other documents filed in any federal or state court in
                                                                       26          connection with the enforcement, interpretation or breach of any
                                                                                   provision of this Agreement must be filed under seal.” (Emphasis
                                                                       27          added.)
                                                                       28
                                                                                                                  -35-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 36 of 41 Page ID #:299



                                                                        1         Again, this section contemplates pleadings and other documents filed in
                                                                        2   court regarding the “interpretation” of “any provision” of this Agreement. This
                                                                        3   would be highly inconsistent with an intent that the parties agreed to arbitrate
                                                                        4   arbitrability, which calls for the “interpretation” of the Partnership Agreement.
                                                                        5          12.10 Dispute Resolution: “the arbitrator shall have no power or
                                                                                   authority to add to, amend, modify or disregard any of the
                                                                        6          provisions of this Agreement.”
                                                                        7         This section effectively prohibits the arbitrator from disregarding a
                                                                        8   delegation clause, even if the arbitrator finds there was no clear and unmistakable
                                                                        9   intent to delegate.
                                                                       10          12.10 Dispute Resolution: “all disputes relating to the validity,
                                                                                   breach, interpretation or enforcement of this Agreement . . . shall be
                                                                       11          resolved in accordance with the CPR Rules of Non-Administered
                                                                                   Arbitration then currently in effect.” (emphasis added).
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         This attempt to incorporate rules fails for lack of definitiveness because it
                                                                       14   does not clearly identify any set of ascertainable rules that existed on the date of
                                                                       15   execution. To incorporate a set of rules, the actual rules must be “readily
                                                                       16   available” to the signer. As of the date Zhang signed the Partnership Agreement,
                                                                       17   there was no possible way that Zhang could “unmistakably” know what the rules
                                                                       18   might later become. For example, CPR could unilaterally change its rules based
                                                                       19   on the constantly evolving Supreme Court precedent on this issue. Or CPR could
                                                                       20   have gone bankrupt the day after this Partnership Agreement was signed, which
                                                                       21   would mean there was no rule “then” in effect. This is also an easily resolvable
                                                                       22   ambiguity. What Dentons easily could have done is identified a particular set of
                                                                       23   rules in effect on the date of signing.
                                                                       24         That is exactly what the California Practice Guide advises: “When
                                                                       25   incorporation provider rules, specify which version is incorporated. For example,
                                                                       26   a clause in the parties’ operating agreement designating the rules of AAA ‘existing
                                                                       27   at the date hereof.’” H. Knight, Alternative Dispute Resolution, Practice Pointer,
                                                                       28   5:214.4d at 5.249 (2019) (emphasis in original) (citing Gilbert Street Developers
                                                                                                                    -36-                PRINTED ON RECYCLED PAPER
                                                                                                  PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 37 of 41 Page ID #:300



                                                                        1   LLC v. La Quinta Homes, LLC, 174 Cal.App.4th 1185, 1187 (2009)). “To go
                                                                        2   beyond the incorporation of an existent rule and allow for the incorporation of a
                                                                        3   rule that might not even come into existence in the future, however, contravenes
                                                                        4   the clear and unmistakable rule.” Gilbert Street, 174 Cal.App.4th at 1193.
                                                                        5         But Dentons wanted the benefit of future changes. By attempting to capture
                                                                        6   that benefit, it irrevocably made this provision “mistakable.” While it is true that
                                                                        7   the rules in effect at the time of execution did then have a delegation clause, the
                                                                        8   Partnership Agreement focuses on the rules in effect at the time of arbitration—
                                                                        9   not at the time of execution. Dentons’ willingness to accept changing rules
                                                                       10   without thought or analysis, along with the presumption that courts will decide the
                                                                       11   issue of arbitrability, further undermines a clear and unmistakable intent to
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   delegate.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13          12.10.1 Determination by the DUS Board: “All issues and disputes
                                                                                   relating to the construction and interpretation of this Agreement . . .
                                                                       14          shall be determined by the DUS Board, and such determination shall
                                                                                   be final and binding on all of the Parties unless such determination is
                                                                       15          made in bad faith or without reasonable basis. In the event that any
                                                                                   arbitration or legal proceeding is brought with respect to any matter
                                                                       16          determined by the DUS Board, the issue or issues to be resolved in
                                                                                   such arbitration or other proceeding shall be limited to determining
                                                                       17          whether the DUS Board acted in bad faith or without reasonable
                                                                                   basis.” (emphasis added).
                                                                       18

                                                                       19         This clause is critical for several reasons. First, it manifests an intent to
                                                                       20   delegate arbitrability to the Board, not the arbitrator. More ambiguity. Second, it
                                                                       21   limits the arbitrator’s ability to review that determination. Third, the clause
                                                                       22   contemplates a “legal proceeding” as an alternative to an arbitration for
                                                                       23   challenging the DUS Board’s determination. All of this undermines any “clear
                                                                       24   and unmistakable” intent to delegate arbitrability to an arbitrator.
                                                                       25         While Zhang does not believe this Court need or should rule on the clear
                                                                       26   and unmistakable issue now—and that the issue will ultimately be resolved by the
                                                                       27   IC Court as part of the petition to compel arbitration—Zhang provides these
                                                                       28   details now to show that this is a live and hotly contested issue, and one which
                                                                                                                 -37-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 38 of 41 Page ID #:301



                                                                        1   Zhang ultimately expects to win.
                                                                        2   B.    Absent Immediate Relief, Zhang Is Highly Likely To Suffer
                                                                        3         Irreparable Harm.
                                                                        4         Absent a TRO and then a preliminary injunction, Zhang will suffer or is
                                                                        5   highly likely to suffer irreparable injury in at least the following ways: (1) Zhang
                                                                        6   will be deprived of his right under binding U.S. Supreme Court precedent to have
                                                                        7   a court determine in the first instance whether the parties have clearly and
                                                                        8   unmistakably agreed to arbitrate arbitrability; (2) Zhang will be forced to
                                                                        9   participate in an arbitration, and perhaps further emergency measures, without
                                                                       10   having a court first resolve the gateway issue of whether a valid delegation clause
                                                                       11   exists; (3) the Emergency Arbitrator will continue to run roughshod over Zhang
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   and California courts (for example, on June 2, 2021, at Dentons’ invitation, the
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   Emergency Arbitrator rushed to finalize his jurisdiction ruling so that the ruling
                                                                       14   would be final before Zhang’s then scheduled TRO hearing (Exhs. AA, BB, CC,
                                                                       15   DD); and on June 8, 2021, Dentons again invited the Emergency Arbitrator to
                                                                       16   proceed to rule on Dentons’ application for emergency relief despite knowing that
                                                                       17   Zhang was again seeking a TRO (Exhs. GG)); (4) Zhang will be subject to the
                                                                       18   Awards, and the mandate that Zhang dismiss this very case, which violates
                                                                       19   Zhang’s statutory and Constitutional right of petition, the violation of which is
                                                                       20   irreparable harm per se; (5) Zhang will be subject to the Emergency Award’s
                                                                       21   mandate the Zhang take all efforts to remove all references of this case from the
                                                                       22   records and registry of the Superior Court, despite its impossibility; and (6) Zhang
                                                                       23   may be subjected to sanctions and contempt for violating the Emergency Award.
                                                                       24   There is no monetary award that can compensate Zhang for these harms.
                                                                       25   C.    The Balance of Equities Tilts Sharply in Zhang’s Favor.
                                                                       26         Zhang is entitled to have a court determine whether a valid delegation
                                                                       27   clause exists. The deprivation of that right will cause immeasurable harm and
                                                                       28   force him to participate in an arbitration located in New York where he contends
                                                                                                                 -38-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 39 of 41 Page ID #:302



                                                                        1   there is no enforceable agreement to arbitrate. Zhang will then have to wait until
                                                                        2   after the arbitration to vacate the Final Award(s) on the grounds that there was no
                                                                        3   clear and unmistakable intent to delegate arbitrability, or that the New York
                                                                        4   arbitration (and application of Delaware law) was illegal under Labor Code
                                                                        5   section 925. That, alone, is hardship. On the other hand, Dentons will not suffer
                                                                        6   any harm if this Application is granted. It still will have the right to advocate for
                                                                        7   its position in a hearing on the merits, and if it wins, will be able to proceed with
                                                                        8   arbitration against Zhang, whether in New York or in California (depending on
                                                                        9   Section 925). Further, despite the legal skirmishes to date, Zhang has not—and
                                                                       10   Dentons has no evidence of—any attempt by Zhang to disclose any confidential
                                                                       11   information. Thus, the status quo will be maintained—albeit without the ability to
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   further unleash the Emergency Arbitrator on Zhang pending.
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13         For these reasons, the Court should not require Zhang to post a bond, either.
                                                                       14   There is no Code requirement that an undertaking be ordered in conjunction with a
                                                                       15   TRO. As discussed above, California and federal authorities are in accord that a
                                                                       16   court must determine the issue of arbitrability, and Zhang has affirmatively sought
                                                                       17   a declaration on that issue in his FAC. Therefore, there is no risk that this
                                                                       18   Application is submitted for any improper purpose.
                                                                       19   D.    A TRO Is In The Public Interest.
                                                                       20         The public interest factor strongly favors issuing a TRO. As discussed
                                                                       21   throughout this Application, when the parties dispute whether there is a clear and
                                                                       22   unmistakable intent to arbitrate arbitrability, the Court must determine the issue.
                                                                       23   By granting the requested provisional relief and protecting the Court’s ability to
                                                                       24   make that determination, the Court will protect the public’s interest in ensuring
                                                                       25   that issues of law reserved for the public courts are adjudicated in that forum.
                                                                       26         Similarly, it is also in the public interest to ensure that people are not forced
                                                                       27   into private and confidential arbitrations when they are not legally required to do
                                                                       28   so—especially where deferring that determination to the back end would force
                                                                                                                  -39-                PRINTED ON RECYCLED PAPER
                                                                                                PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 40 of 41 Page ID #:303



                                                                        1   parties to expend significant resources. If a party like Zhang prevails on the back
                                                                        2   end (in a petition to vacate an award) the victory is pyrrhic because of the time,
                                                                        3   money, and energy wasted.
                                                                        4         Finally, it is in the public interest to deter the strategy employed by Dentons
                                                                        5   here: to keep misconduct private through a grossly overbroad contractual
                                                                        6   confidentiality provision and preemptively initiating an arbitration. Unless the
                                                                        7   Court enjoins this tactic upfront, it will become standard practice for employers
                                                                        8   worried about potential employment lawsuits, who will rush to empower
                                                                        9   arbitrators to issue “emergency” rulings before the courts can act. Further, this
                                                                       10   tactic would help Dentons and other defendants commit crimes and other
                                                                       11   despicable conduct, but can screen that misconduct from the public eye. Such an
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12   outcome clearly violates public policy. When it comes to misconduct such as that
                      100 WILSHIRE BOULEVARD, SUITE 1300
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13   alleged here, the public has the right to know—not only of the facts, but that a
                                                                       14   Court of competent jurisdiction considered the clear and unmistakable issue before
                                                                       15   sending the matter to arbitration.
                                                                       16                                  IV. CONCLUSION
                                                                       17         Zhang respectfully requests that this Court issue a temporary restraining
                                                                       18   order against Defendants as requested in the Ex Parte Application and an Order to
                                                                       19   Show Cause why a preliminary injunction should not issue. This outcome is fair,
                                                                       20   measured, and properly preserves the status quo until these important issues can
                                                                       21   be fully briefed and addressed.
                                                                       22                                          Respectfully submitted,
                                                                       23
                                                                            DATED: June 9, 2021                    MURPHY ROSEN LLP
                                                                       24
                                                                                                                   By: /s/ Paul D. Murphy
                                                                       25                                              Paul D. Murphy
                                                                                                                       Daniel N. Csillag
                                                                       26                                               Attorneys for Plaintiff
                                                                                                                        Jinshu “John” Zhang
                                                                       27

                                                                       28
                                                                                                                 -40-                PRINTED ON RECYCLED PAPER
                                                                                               PLAINTIFF’S APPLICATION FOR TRO AND OSC
                                                                    Case 2:21-cv-04682-RGK-JC Document 15 Filed 06/09/21 Page 41 of 41 Page ID #:304



                                                                                               CERTIFICATE OF SERVICE - CM/ECF
                                                                        1
                                                                                  I, LESLIE MAYTORENA, declare:
                                                                        2
                                                                                  I am employed in the County of Los Angeles, State of California. I am
                                                                        3
                                                                            over the age of 18 and not a party to this action. My business address is 100
                                                                        4
                                                                            Wilshire Boulevard, Suite 1300, Santa Monica, California 90401-1142, (310)
                                                                        5
                                                                            899-3300.
                                                                        6
                                                                                  On June 9, 2021, PLAINTIFF’S APPLICATION FOR
                                                                        7
                                                                            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW
                                                                        8
                                                                            CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE;
                                                                        9
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES on the interested
                                                                       10
                                                                            parties in this action by electronically filling the foregoing with the Clerk of
                                                                       11
                                                                            the Court by using the CM/ECF system. I certify that all participants in the
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                       12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                            case are registered CM/ECF users and that service will be accomplished by the
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                       13
                                                                            CM/ECF system.
                                                                       14

                                                                       15    Patrick M. Collins                          Brian A. White
                                                                             Patrick M. Otlewski                         KING & SPALDING LLP
                                                                       16    KING & SPALDING LLP                         1180 Peachtree St. NE, Suite 1600
                                                                             110 North Wacker, Suite 3800                Atlanta, GA 30309
                                                                       17    Chicago, IL 60606                           bwhite@kslaw.com
                                                                             pcollins@kslaw.com
                                                                       18    potlewski@kslaw.com
                                                                       19    Joseph N. Akrotirianakis
                                                                             KING & SPALDING LLP
                                                                       20    633 West Fifth Street, Suite 1600
                                                                             Los Angeles, CA 90071
                                                                       21    jakro@kslaw.com
                                                                       22         Executed on June 9, 2021, at Santa Monica, California.
                                                                       23

                                                                       24

                                                                       25                                                    LESLIE MAYTORENA
                                                                       26
                                                                       27

                                                                       28
                                                                                                                  -41-                        PRINTED ON RECYCLED PAPER
                                                                                 PLAINTIFF’S EX PARTE APPLICATION FOR TRO AND OSC RE PRELIMINARY INJUNCTION
